PRYOR, J.
An attorney’s lien on a judgment for his costs and compensation, though without notice, prevails over the lien of the creditor in a supplementary proceeding against the party recovering the judgment. Upon the examination of a third party in a supplementary proceeding, it was discovered that the execution debtor held a judgment against him, and thereupon an order was entered requiring him to pay the judgment in satisfaction of the execution creditor. The attorney who procured the judgment now intervenes, with a motion to vacate that order and to protect his lien. • The judgment against the third party is, of course, available only to the extent of the execution debtor’s interest in it. The attorney has. a lien on the judgment for the amount of his costs and compensation. Washburn v. Mott (Cir. Ct.) 12 N. Y. Supp. 111; Guliano v. Whitenack (Com. Pl. N. Y.) 30 N. Y. Supp. 415; Lee v. Oil Co., 126 N. Y. 579, 27 N. E. 1018; Palmer v. Van Orden, 64 How. Pr. 79. Notice of the lien is not necessary to its efficacy. Keeler v. Keeler, 51 Hun, 505, 4 N. Y. Supp. 580; Guliano v. Whitenack, supra; Washburn v. Mott, supra. The motion is granted, with costs; but, finding in the papers no proof of the amount of the attorney’s compensation, it must be ascertained upon a reference. 1 Bliss’ Code, p. 77.